DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/20 has been entered.

Claim Status
	Applicants’ amendments and arguments dated 9/3/20 are acknowledged.
	Claim 6 has been cancelled.	
Claims 1-5 and 7-33 are being examined.

Priority
This application is a 371 of PCT/US17/12532 01/06/2017 which claims benefit of 62/275,369 01/06/2016.

Claim Rejections - 35 USC § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2013/0040901, cited with IDS 5/3/19; ‘Szeto’) in view of Malik et al. (‘Emerging drugs for Duchenne muscular dystrophy’ Expert Opinion on Emerging Drugs v17(2) June 2013 pages 261-277, printed as pages 1-27; cited with IDS 5/3/19, ‘Malik’).
	Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074). Szeto teach that the muscle infirmity can be due to genetics or disease and includes muscle dysfunction (sections 0095 and 0143). Szeto teach that the subject is a human (sections 0017 and 0094). Szeto teach specific peptides including Phe-D-Arg-Phe-Lys-NH2 also known as SS-20 (sections 0020, 0120 and Table 6). Szeto teach the peptide in the form of an acetate salt (section 0007). Szeto teach that the administration routes include intravenous (section 0149). Szeto teach the use of an effective amount for achieving a therapeutic effect (sections 0163-0164 and 0166). Szeto teach the compositions for preventing muscle fiber loss (sections 0072 and 0073). Szeto teach daily administration and recognize time 
Szeto does not specifically teach a subject that harbors a genetic alteration that disrupts the production or function of dystrophin as recited in claim 1 nor does Szeto teach a specific patient with DMD or an additional agent to treat DMD.
Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1). Malik teach that dystrophin is required for muscle fiber stability and dystrophin is the deficient protein (lines 7-12 on page 2). Malik teach that in DMD there is muscle fiber loss (section 5.3 first paragraph). Malik teach that subjects can have mutations (section 1 on page 1) or subjects may be missing the protein (page 1 section ‘expert opinion’). Malik teach numerous therapies including the use of AVI-4658 in which patients showed a modest response and increase of dystrophin levels (section 5.1 on pages 4-5). Malik recognize therapies to express utrophin (page 1 section ‘expert opinion’) and that utrophin upregulation occurs in dystrophin-deficient muscle fibers and can be enhanced through pharmacologic therapy (page 4 last paragraph before section 5.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto because Szeto suggests methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074) and teach that the muscle infirmity can be due to genetics or disease and includes muscle dysfunction (sections 0095 and 0143). Since Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1) and that dystrophin is required for muscle fiber 
In relation to the patient as recited in claims 1, 5, 7, 15, 16 and 19, Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1). Malik teach that dystrophin is required for muscle fiber stability and dystrophin is the deficient protein (lines 7-12 on page 2). Malik teach that subjects can have mutations (section 1 on page 1) or subjects may be missing the protein (page 1 section ‘expert opinion’). Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074) which is a known symptom of DMD (see section 5.3 first paragraph of Malik and section 0035 and 0043-0044 of the instant specification). Szeto teach that the subject is a human (sections 0017 and 0094).
In relation to the administration step recited in claims 1 and 15, Szeto teach the use of an effective amount for achieving a therapeutic effect (sections 0163-0164 and 0166). Further, 
	In relation to the peptide as recited in claims 1 and 15, Szeto teach specific peptides including Phe-D-Arg-Phe-Lys-NH2 also known as SS-20 (section 0020, 0120 and Table 6).
	In relation to the administration length as recited in claims 3-4 and 17-18, Szeto teach the use of an effective amount for achieving a therapeutic effect (sections 0163-0164 and 0166). Szeto teach daily administration and recognize time frames of weeks and months (sections 0142 and 0163) thus one would have been motivated to optimize the administration to achieve the desired therapeutic effect.
	In relation to the administration mode of claim 8 and 20, Szeto teach that the administration routes include intravenous (section 0149).
	In relation to the administration of an additional agent as in claims 9-11 and 21-23, Szeto teach that multiple therapeutic agents may be administered in any order (sections 0168-0169) and specifically teach the use of synergistic amounts (section 0168). Malik teach numerous therapies including the use of AVI-4658 in which patients showed a modest response and increase of dystrophin levels (section 5.1 on pages 4-5).
	In relation to the salt form as recited in claims 12 and 24, Szeto teach the peptide in the form of an acetate salt (section 0007).
In relation to the increase as recited in claim 13, Malik recognize therapies to express utrophin (page 1 section ‘expert opinion’) and that utrophin upregulation occurs in dystrophin-deficient muscle fibers and can be enhanced through pharmacologic therapy (page 4 last paragraph before section 5.1). Further, Szeto suggest administration of the peptide as claimed and MPEP 2141.02 V recognizes that a compounds and all its properties are inseparable.
.

Claims 25-28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2013/0040901, cited with IDS 5/3/19; ‘Szeto’) in view of Malik et al. (‘Emerging drugs for Duchenne muscular dystrophy’ Expert Opinion on Emerging Drugs v17(2) June 2013 pages 261-277, printed as pages 1-27; cited with IDS 5/3/19, ‘Malik’) as applied to claims 1, 3-5 and 7-24 above, and further in view of Torriani et al. (‘Lower leg muscle involvement in Duchenne muscular dystrophy: an MR imaging and spectroscopy study’ Skeletal Radiol. V41(4) April 2012 437-445, printed as pages 1-14; ‘Torriani’).
The teachings of Szeto and Malik as applied to claims 1, 3-5 and 7-24 are set forth above.
Szeto and Malik do not specifically recite patients with pseudohypertrophy or recite patients in need of reduction of pseudohypertrophy as in instant claim 25.
	Torriani teach that Duchenne muscular dystrophy is a muscular dystrophy (first paragraph on page 1) and that pseudohypertrophy is characteristic of Duchenne muscular dystrophy (paragraph connecting pages 1-2). Torriani teach muscle fiber atrophy in those with DMD (page 5 last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto and Malik because the references suggest patients with muscle dysfunction specifically Duchenne muscular dystrophy. Since Torriani teach that Duchenne muscular dystrophy is a muscular dystrophy (first paragraph on page 1) and that pseudohypertrophy is characteristic of Duchenne muscular dystrophy (paragraph connecting pages 1-2) one would have been motivated to treat those with or susceptible to having 
In relation to the patient as recited in claims 25, 27-28 and 30, Malik teach that Duchenne muscular dystrophy if a form of muscular dystrophy (section 1 on page 1). Malik teach that dystrophin is required for muscle fiber stability and dystrophin is the deficient protein (lines 7-12 on page 2). Malik teach that subjects can have mutations (section 1 on page 1) or subjects may be missing the protein (page 1 section ‘expert opinion’). Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074). Szeto teach that the subject is a human (sections 0017 and 0094). Torriani teach that Duchenne muscular dystrophy is a muscular dystrophy (first paragraph on page 1) and that pseudohypertrophy is characteristic of Duchenne muscular dystrophy (paragraph connecting pages 1-2).
In relation to the administration step recited in claim 25, Szeto teach the use of an effective amount for achieving a therapeutic effect (sections 0163-0164 and 0166). Further, Szeto suggest administration of the peptide as claimed and MPEP 2141.02 V recognizes that a compounds and all its properties are inseparable.

In relation to the salt form as recited in claim 26, Szeto teach the peptide in the form of an acetate salt (section 0007).
In relation to the administration mode of claim 31. Szeto teach that the administration routes include intravenous (section 0149).
In relation to the increase as recited in claim 32, Malik recognize therapies to express utrophin (page 1 section ‘expert opinion’) and that utrophin upregulation occurs in dystrophin-deficient muscle fibers and can be enhanced through pharmacologic therapy (page 4 last paragraph before section 5.1). Further, Szeto suggest administration of the peptide as claimed and MPEP 2141.02 V recognizes that a compounds and all its properties are inseparable.
 In relation to claim 33, Szeto teach the use of a peptide to decrease protease activity specifically calpain-1 (section 0076 and figure 18b). 

Claims 2 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2013/0040901, cited with IDS 5/3/19; ‘Szeto’) in view of Malik et al. (‘Emerging drugs for Duchenne muscular dystrophy’ Expert Opinion on Emerging Drugs v17(2) June 2013 pages 261-277, printed as pages 1-27; cited with IDS 5/3/19, ‘Malik’) in view of Torriani et al. (‘Lower leg muscle involvement in Duchenne muscular dystrophy: an MR imaging and spectroscopy study’ Skeletal Radiol. V41(4) April 2012 437-445, printed as pages 1-14; ‘Torriani’) as applied to claims 1, 3-5, 7-28 and 30-33 above, and further in view of Drummond LM (‘Creatine phosphokinase levels in the newborn and their use in screening for Duchenne muscular .
	The teachings of Szeto, Malik and Torriani as applied to claims 1, 3-5, 7-28 and 30-33 are set forth above.
	Szeto, Malik and Torriani do not specifically recite subjects with elevated blood levels of creatine phosphokinase as recited in instant claims 2 and 29.
	Drummond teach that creatine phosphokinase level is greatly raised in Duchenne muscular dystrophy (page 362 2nd paragraph after summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Szeto, Malik and Torriani because the references suggest patients with muscle dysfunction specifically Duchenne muscular dystrophy. Since Drummond teach that creatine phosphokinase level is greatly raised in Duchenne muscular dystrophy (page 362 2nd paragraph after summary) one would have been motivated to treat those subjects. One would have had a reasonable expectation of success since Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074). Szeto teach that multiple therapeutic agents may be administered in any order (sections 0168-0169) and specifically teach the use of synergistic amounts (section 0168). Further, Malik teach numerous therapies including the use of AVI-4658 in which patients showed a modest response and increase of dystrophin levels (section 5.1 on pages 4-5).
In relation to claim 2, Drummond teach that creatine phosphokinase level is greatly raised in Duchenne muscular dystrophy (page 362 2nd paragraph after summary). Further, Szeto suggest administration of the peptide as claimed and MPEP 2141.02 V recognizes that a compounds and all its properties are inseparable.
nd paragraph after summary).

Response to Arguments - 103
Applicant's arguments filed 9/3/20 have been fully considered but they are not persuasive with respect to the rejections set forth above. 
Although applicants recite case law and argue that the combined references do not teach or suggest all elements of the claims, applicants do not point to any specific claim elements that are not taught. The rejections above address how the claim limitations are met.
Although applicants argue that one would not have been motivated to combine the references or have a reasonable expectation of success, the rejections above address motivation and reasonable expectation of success. MPEP 2144 IV recognizes that a rationale different from applicant’s is permissible. In the instant case one would have been motivated based on the specific suggestions of Szeto. For example, Szeto suggests methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074) and teach that the muscle infirmity can be due to genetics or disease and includes muscle dysfunction (sections 0095 and 0143). Since Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1) and that dystrophin is required for muscle fiber stability and dystrophin is the deficient protein (lines 7-12 on page 2) one would have been motivated to administer to the specific patients of Malik using the peptide of Szeto. Szeto teach the compositions for preventing muscle fiber loss (sections 0072 and 0073) and Malik teach that in DMD there is muscle fiber loss (section 5.3 first paragraph) and Torriani teach muscle fiber atrophy in those with DMD (page 5 last paragraph).

Although applicants argue that based on case law that references must teach or suggest administration of the recited agent for the purpose of treating the underlying condition, MPEP 2111 recognizes that claims are interpreted in light of the specification. The instant claims and specification (see page 8 section 0035 and page 10 sections 0043-0044 of the instant specification) are distinct from those of Jansen. Instant claim 1 refers to treating which is defined as inhibiting one or more symptoms of DMD (section 0043 of the specification). Muscle atrophy is a known symptom of DMD (see section 5.3 first paragraph of Malik and section 0035 and 0043-0044 and original claim 6 of the instant specification). Claim 15 refers to resulting in the delay of DMD and claim 25 recites ‘reducing’. In the instant case, Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074). With respect to the agent, Szeto teach specific peptides including Phe-D-Arg-Phe-Lys-NH2 also known as SS-20 (section 0020, 0120 and Table 6). With respect to patients, Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1). Torriani teach that Duchenne muscular dystrophy is a muscular dystrophy (first paragraph on page 1) and that pseudohypertrophy is characteristic of Duchenne muscular dystrophy 
Although applicants argue that none of Malik, Torriani or Drummond teach that muscle atrophy is the equivalent to DMD or that agents used to treat muscle infirmities/muscle atrophy would be effective for DMD, it is first noted that the claims are not drawn to methods of determining equivalent treatments. Instant claim 1 refers to treating which is defined as inhibiting one or more symptoms of DMD (section 0043 of the specification). Muscle atrophy is a known symptom of DMD (see section 5.3 first paragraph of Malik and section 0035 and 0043-0044 and original claim 6 of the instant specification). In the instant case, Szeto teach methods that use peptides for treating muscle infirmities including muscle atrophy (sections 0003, 0071 and 0074). Thus the teachings of Szeto are relevant to the instant claims. Malik, Torriani or Drummond provide additional details related to certain claim limitations.
Although applicants again argue about motivation to combine and reasonable expectation of success, such arguments are addressed above. Further, Szeto teach that multiple therapeutic agents may be administered in any order (sections 0168-0169) and specifically teach the use of synergistic amounts (section 0168). Malik teach that Duchenne muscular dystrophy is a form of muscular dystrophy (section 1 on page 1) and that dystrophin is required for muscle fiber stability and dystrophin is the deficient protein (lines 7-12 on page 2). Further, Malik teach numerous therapies including the use of AVI-4658 in which patients showed a modest response and increase of dystrophin levels (section 5.1 on pages 4-5).
Although applicants argue that claims 1 and 15 have been amended and claim 6 has been canceled, the rejection of claim 6 is withdrawn because claim 6 has been canceled. Further, the active step of administering as recited in claims 1 and 15 remains the same. The amendments to 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658